Exhibit 10.5
 
Execution Version


ADVANCED ENVIRONMENTAL RECYCLING TECHNOLOGIES, INC.
 
INDEMNITY AGREEMENT
 
This Indemnity Agreement (this “Agreement”) is made and entered into as of March
18, 2011, by and between Advanced Environmental Recycling Technologies, Inc., a
Delaware corporation (the “Company”), and Michael Phillips (“Agent”).
 
Recitals
 
WHEREAS, Agent performs a valuable service to the Company in his capacity as a
Director of the Company;
 
WHEREAS, the Company’s Bylaws (the “Bylaws”), which were approved by the
stockholders of the Company, provide for the indemnification of the directors,
officers, employees and other agents of the Company, including persons serving
at the request of the Company in such capacities with other corporations or
enterprises, as authorized by the General Corporation Law of the State of
Delaware (the “DGCL”);
 
WHEREAS, the Bylaws and the DGCL, by their non-exclusive nature, permit
contracts between the Company and its agents, officers, employees and other
agents with respect to indemnification of such persons; and
 
WHEREAS, in order to induce Agent to continue to serve as a Director of the
Company, the Company has determined and agreed to enter into this Agreement with
Agent.
 
NOW, THEREFORE, in consideration of Agent’s continued service as a Director of
the Company after the date hereof, the parties hereto agree as follows:
 
Agreement
 
1.           Services to the Company. Agent will serve, at the will of the
Company or under separate contract, if any such contract exists, as a Director
of the Company or as a director, executive officer or other fiduciary of an
affiliate of the Company, including any subsidiary or employee benefit plan of
the Company (each, an “Affiliate”), faithfully and to the best of Agent’s
ability so long as Agent remains in such position(s); provided, however, that
Agent may at any time and for any reason resign from such position(s) (subject
to any contractual obligation that Agent may have assumed apart from this
Agreement or any obligation imposed by operation of law) and that neither the
Company nor any Affiliate shall have an obligation under this Agreement to
continue Agent in any such position(s).  This Agreement shall not be deemed an
employment contract between the Company (or any of its subsidiaries) and
Agent.  The foregoing notwithstanding, this Agreement shall continue in force
after Agent has ceased to serve as a Director of the Company (or one of its
subsidiaries).
 
2.           Indemnity of Agent. The Company hereby agrees to hold harmless and
indemnify Agent and any Affiliated Fund (collectively with Agent, “Covered
Agent”) to the fullest extent authorized or permitted by the provisions of the
Bylaws and the DGCL, as the same may be
 
 
 

--------------------------------------------------------------------------------

 
amended from time to time (but only to the extent that such amendment permits
the Company to provide broader indemnification rights than the Bylaws or the
DGCL permitted prior to adoption of such amendment). For purposes of this
Agreement, an “Affiliated Fund” shall mean any venture capital or similar equity
or investment fund that (i) may be deemed to be the beneficial owner of
securities of the Company held by Agent, or (ii) holds securities of the Company
for which Agent may be deemed to be the beneficial owner, in each case within
the meaning of Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and Regulation 13D thereunder.
 
3.           Additional Indemnity. In addition to and not in limitation of the
indemnification otherwise provided for herein, and subject only to the
exclusions set forth in Section 4 hereof, the Company hereby further agrees to
hold harmless and indemnify Covered Agent:
 
(a)           Against any and all Expenses (as defined below) that Covered Agent
becomes legally obligated to pay because of any claim or claims made against or
by Covered Agent in connection with any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, arbitrational, administrative or
investigative, and whether formal or informal (including an action by or in the
right of the Company), to which Covered Agent is, was or at any time becomes a
party or a participant, including as a witness or otherwise, or is threatened to
be made a party, by reason of the fact that Covered Agent is, was or at any time
becomes a director, officer, employee or other agent of the Company, or is or
was serving or at any time serves at the request of the Company as a director,
officer, employee or other agent of another corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise, including a
subsidiary of the Company (collectively, a “Proceeding”). The definition of
Proceeding shall be considered met if Covered Agent in good faith believes the
situation might lead to the institution of a Proceeding. “Expenses” shall mean
all expenses, including attorneys’ fees, witness fees, damages, judgments, fines
and amounts paid in settlement, any federal, state, local or foreign taxes
imposed on Covered Agent as a result of the actual or deemed receipt of any
payments under this Agreement, excise taxes under the Employee Retirement Income
Security Act of 1974, as amended, and penalties imposed on Covered Agent, costs
associated with any appeals, including without limitation the premium, security
for, and other costs relating to any costs bond, supersedeas bond, or other
appeal bond or its equivalent, and any other amounts for time spent by Covered
Agent for which Covered Agent is not compensated by the Company or any Affiliate
or third party (i) for any period during which Covered Agent is not an agent, in
the employment of, or providing services for compensation to, the Company or any
Affiliate, and (ii) if the rate of compensation and the estimated time involved
is approved by the members of the Company’s Board of Directors (the “Board”) who
are not parties to any action with respect to which expenses are incurred, for
Covered Agent while an agent of, employed by, or providing services for
compensation to the Company or any Affiliate.
 
(b)           Otherwise to the fullest extent as may be provided to Covered
Agent by the Company under the non-exclusivity provisions of the DGCL, the
Company’s Certificate of Incorporation and Bylaws, as the same may be amended
from time to time (but only to the extent that such amendment permits the
Company to provide broader indemnification rights than permitted prior to
adoption of such amendment).
 
 
-2-

--------------------------------------------------------------------------------

 
4.           Limitations on Additional Indemnity. No indemnity pursuant to
Section 2 or 3 hereof shall be paid by the Company:
 
(a)           On account of any claim against Covered Agent solely for an
accounting of profits made from the purchase or sale by Covered Agent of
securities of the Company pursuant to the provisions of Section 16(b) of the
Exchange Act (“Section 16(b)”), or similar provisions of any federal, state or
local statutory law; provided that, with respect to a claim against Covered
Agent solely for an accounting of profits made from the purchase or sale by
Covered Agent of securities of the Company pursuant to the provisions of Section
16(b), Covered Agent shall be entitled to the advancement of legal expenses
unless the Company reasonably determines that Covered Agent clearly violated
Section 16(b) and must disgorge profits to the Company pursuant to the terms
thereof. Notwithstanding anything to the contrary stated or implied in this
Section 4(a), indemnification pursuant to this Agreement relating to any
Proceeding against Covered Agent for an accounting of profits made from the
purchase or sale by Covered Agent of securities of the Company pursuant to the
provisions of Section 16(b) or similar provisions of any federal, state or local
laws shall not be prohibited if Covered Agent ultimately establishes in any
Proceeding that no recovery of such profits from Covered Agent is permitted
under Section 16(b) or similar provisions of any federal, state or local laws;
 
(b)           on account of Covered Agent’s conduct that is established by a
final judgment as knowingly fraudulent or deliberately dishonest or that
constituted willful misconduct;
 
(c)           on account of Covered Agent’s conduct that is established by a
final judgment as constituting a breach of Covered Agent’s duty of loyalty to
the Company or resulting in any personal profit or advantage to which Covered
Agent was not legally entitled;
 
(d)           for which payment is actually made to Covered Agent under a valid
and collectible insurance policy or under a valid and enforceable indemnity
clause, bylaw or agreement, except in respect of any excess Expenses beyond
payment under such insurance, clause, bylaw or agreement;
 
(e)           if indemnification is not lawful; or
 
(f)           in connection with any Proceeding (or part thereof) initiated by
Covered Agent, or any Proceeding by Covered Agent against the Company or its
directors, officers, employees or other agents, unless (i) such indemnification
is expressly required to be made by law, (ii) the Proceeding was authorized by
the Board, (iii) such indemnification is provided by the Company, in its sole
discretion, pursuant to the powers vested in the Company under the DGCL or any
other applicable law, (iv) the Proceeding is initiated pursuant to Section 9
hereof, and (v) the Proceeding initiated by Covered Agent is a cross-claim or
counter-claim.
 
5.           Continuation of Indemnity. All agreements and obligations of the
Company contained herein shall continue during the period Agent is a director,
officer, employee or other agent of the Company (or is or was serving at the
request of the Company as a director, officer, employee or other agent of
another corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise) and shall continue thereafter so long as Covered Agent shall
or may be subject to any Proceeding by reason of the fact that Agent was serving
in the capacity referred to herein.
 
 
-3-

--------------------------------------------------------------------------------

 
6.           Partial Indemnification. Covered Agent shall be entitled under this
Agreement to indemnification by the Company for a portion of the Expenses that
Covered Agent becomes legally obligated to pay in connection with any Proceeding
referred to in Section 3 hereof even if not entitled hereunder to
indemnification for the total amount thereof, and in such event the Company
shall indemnify Covered Agent for the portion thereof to which Covered Agent is
entitled.
 
7.           Notification and Defense of Claim. Not later than thirty (30) days
after receipt by Covered Agent of notice of the commencement of any Proceeding,
Covered Agent will, if a claim in respect thereof is to be made against the
Company under this Agreement, notify the Company of the commencement thereof;
but the omission so to notify the Company will not relieve the Company from any
liability which it may have to Covered Agent otherwise than under this
Agreement. With respect to any such Proceeding as to which Covered Agent
notifies the Company of the commencement thereof:
 
(a)           the Company will be entitled to participate therein at its own
expense;
 
(b)           except as otherwise provided below, the Company may, at its option
and jointly with any other indemnifying party similarly notified and electing to
assume such defense, assume the defense thereof, with counsel reasonably
satisfactory to Covered Agent. After notice from the Company to Covered Agent of
its election to assume the defense thereof, the Company will not be liable to
Covered Agent under this Agreement for any expenses subsequently incurred by
Covered Agent in connection with the defense thereof except for reasonable costs
of investigation or otherwise as provided below. Covered Agent shall have the
right to employ separate counsel in such Proceeding, but the fees and expenses
of such counsel incurred after notice from the Company of its assumption of the
defense thereof shall be at the expense of Covered Agent unless (i) the
employment of counsel by Covered Agent has been authorized by the Company, (ii)
Covered Agent has reasonably concluded, and so notified the Company, that there
is an actual conflict of interest between the Company and Covered Agent in the
conduct of the defense of such action, (iii) the Company shall not in fact have
employed counsel to assume the defense of such action, in each of which cases
the fees and expenses of Covered Agent’s separate counsel shall be at the
expense of the Company, (iv) there has been a Change in Control, or (v) Covered
Agent shall have reasonably concluded that counsel engaged by the Company on
behalf of Covered Agent may not adequately represent Covered Agent. A “Change in
Control” shall mean: (a) the acquisition, directly or indirectly, by any person
or group (within the meaning of Section 13(d)(3) of the Exchange Act of the
beneficial ownership of securities of the Company possessing more than fifty
percent (50%) of the combined voting power of all outstanding securities of the
Company; (b) a merger or consolidation in which the Company is not the surviving
entity, except for a transaction in which the holders of the outstanding voting
securities of the Company immediately prior to such merger or consolidation
hold, in the aggregate, securities possessing more than fifty percent (50%) of
the total combined voting power of all outstanding voting securities of the
surviving entity immediately after such merger or consolidation; (c) the sale,
transfer or other disposition (in one or more transactions or series of related
transactions) of all or substantially all of the assets of the Company; (d) a
complete liquidation or dissolution of the Company; or (e) any reverse merger in
which the Company is the surviving entity but in which securities possessing
more than fifty percent (50%) of the total combined voting power of the
Company’s outstanding voting securities are transferred to or
 
 
-4-

--------------------------------------------------------------------------------

 
acquired by one or more persons or entities different from the persons or
entities holding those securities immediately prior to such merger. If, under
applicable laws and rules of attorney professional conduct, there exists a
potential, but not actual, conflict of interest between the Company and Covered
Agent, the Company’s indemnification and Expense advancement obligations to
Covered Agent under this Agreement shall include reasonable legal fees and
reasonable costs incurred by Covered Agent for separate counsel retained by
Covered Agent to monitor the Proceeding (so that such separate counsel may
assume Covered Agent’s defense if the conflict of interest between the Company
and Covered Agent becomes an actual conflict of interest).  The existence of an
actual or potential conflict, and whether any such conflict may be waived, shall
be determined pursuant to the rules of attorney professional conduct and
applicable law. The Company shall not be entitled to assume the defense of any
Proceeding brought by or on behalf of the Company or as to which Covered Agent
shall have made the conclusion provided for in clause (ii) above; and
 
(c)           the Company shall not be liable to indemnify Covered Agent under
this Agreement for any amounts paid in settlement of any action or claim
effected without its written consent, which shall not be unreasonably withheld.
The Company shall be permitted to settle any action except that it shall not
settle any action or claim in any manner which would impose any penalty,
liability, obligation or limitation on Covered Agent without Covered Agent’s
written consent, which may be given or withheld in Covered Agent’s sole
discretion.
 
8.           Advances of Expenses.
 
(a)           Covered Agent shall have the right to advancement by the Company
prior to the final adjudication of any Proceeding of any and all Expenses
relating to, arising out of or resulting from any Proceeding paid or incurred by
Covered Agent or which Covered Agent determines are reasonably likely to be paid
or incurred by Covered Agent. The right to advances under this Section 8(a)
shall in all events continue until final disposition of any Proceeding,
including any appeal therein.  Advances shall be made without regard to Covered
Agent’s ability to repay the Expenses and, subject to Section 8(c) hereof,
without regard to Covered Agent's ultimate entitlement to indemnification under
the other provisions of this Agreement.  Advances shall be unsecured and
interest free.   Advances shall include any and all reasonable Expenses incurred
in pursuing an action to enforce this right of advancement, including Expenses
incurred in preparing and forwarding statements to the Company to support the
advances claimed.
 
(b)           Covered Agent’s right to such advancement is not subject to the
satisfaction of any standard of conduct.   Without limiting the generality or
effect of the foregoing, within five (5) business days after any request by
Covered Agent, the Company shall, in accordance with such request (but without
duplication), (i) pay such Expenses on behalf of Covered Agent, (ii) advance to
Covered Agent funds in an amount sufficient to pay such Expenses, or (iii)
reimburse Covered Agent for such Expenses.
 
(c)           Covered Agent shall qualify for advances upon the execution and
delivery to the Company of this Agreement, which shall constitute an undertaking
providing that Covered Agent hereby undertakes to the fullest extent permitted
by law to repay the advance (without interest) if and to the extent that it is
ultimately determined by a court of competent jurisdiction in a final judgment,
not subject to appeal, that Covered Agent is not entitled to be indemnified by
 
 
-5-

--------------------------------------------------------------------------------

 
the Company. No other form of undertaking shall be required other than the
execution of this Agreement.
 
9.           Enforcement; Presumption of Entitlement.
 
(a)           Any right to indemnification or advances granted by this Agreement
to Covered Agent shall be enforceable by or on behalf of Covered Agent in any
court of competent jurisdiction if (i) the claim for indemnification or advances
is denied, in whole or in part, or (ii) no disposition of such claim is made
within thirty (30) days of request therefor.  Covered Agent, in such enforcement
action, if successful in whole or in part, shall be entitled to be paid also the
Expense of prosecuting Covered Agent’s claim.
 
(b)           It shall be a defense to any action for which a claim for
indemnification is made under Section 3 hereof (other than an action brought to
enforce a claim for Expenses pursuant to Section 8 hereof) that Covered Agent is
not entitled to indemnification because of the limitations set forth in Section
4 hereof.  Neither the failure of the Company (including the Board or the
Company’s stockholders) to have made a determination prior to the commencement
of such enforcement action that indemnification of Covered Agent is proper in
the circumstances, nor an actual determination by the Company (including the
Board or the Company’s stockholders) that such indemnification is improper shall
be a defense to the action or create a presumption that Covered Agent is not
entitled to indemnification under this Agreement or otherwise.
 
(c)           In any such Proceeding instituted by Covered Agent pursuant to
this Section 9, the Company shall be precluded from asserting that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court that the Company is bound by
all the provisions of this Agreement and is precluded from making any assertion
to the contrary.
 
(d)           In making any determination concerning Covered Agent’s right to
indemnification, there shall be a presumption that Covered Agent has satisfied
the applicable standard of conduct, and the Company may overcome such
presumption only by its adducing clear and convincing evidence to the
contrary.  Any determination concerning Covered Agent’s right to indemnification
that is adverse to Covered Agent may be challenged by Covered Agent in the Court
of Chancery of the State of Delaware.  No determination by the Company
(including without limitation by its directors or any independent counsel) that
Covered Agent has not satisfied any applicable standard of conduct shall be a
defense to any claim by Covered Agent for indemnification or reimbursement or
advance payment of Expenses by the Company hereunder or create a presumption
that Covered Agent has not met any applicable standard of conduct, except to the
extent that any such determination is upheld in its entirety by  the Court of
Chancery of the State of Delaware or any court of law in which such action or
suit was brought that has proper jurisdiction over the Company and the Covered
Agent, in either case, which determination is final and non-appealable.
 
(e)           The termination of any Proceeding by judgment, order, settlement
(with or without court approval), conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Covered Agent to
indemnification or create a presumption that Covered Agent did not act in
 
 
-6-

--------------------------------------------------------------------------------

 
good faith and in a manner which Covered Agent reasonably believed to be in or
not opposed to the best interests of the Company or, with respect to any
criminal proceeding, that Covered Agent had reasonable cause to believe that
Covered Agent’s conduct was unlawful.
 
(f)           If the person or persons so empowered to make a determination
concerning Covered Agent’s right to indemnification pursuant to this Agreement
shall have failed to make the requested determination within thirty (30) days
after any judgment, order, settlement, dismissal, arbitration award, conviction,
acceptance of a plea of nolo contendere or its equivalent, or other disposition
or partial disposition of any Proceeding or any other event that could enable
the Company to determine Covered Agent’s entitlement to indemnification, the
requisite determination that Covered Agent is entitled to indemnification shall
be deemed to have been made.
 
(g)           The remedies provided for in this Section 9 shall be in addition
to any other remedies available to Covered Agent at law or in equity.
 
10.           Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Covered Agent, who shall execute all documents required and shall
do all acts that may be necessary to secure such rights and to enable the
Company effectively to bring suit to enforce such rights.
 
11.           Non-Exclusivity of Rights. The rights conferred on Covered Agent
by this Agreement shall not be exclusive of any other right which Covered Agent
may have or hereafter acquire under any statute, provision of the Company’s
Certificate of Incorporation or Bylaws, each as may be amended from time to
time, agreement, vote of stockholders or directors, or otherwise, both as to
action in Covered Agent’s official capacity and as to action in another capacity
while holding office.
 
12.           Survival of Rights; Change in Control.
 
(a)           The rights conferred on Covered Agent by this Agreement shall
continue after Agent has ceased to be a director, officer, employee or other
agent of the Company or to serve at the request of the Company as a director,
officer, employee or other agent of another corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise and shall inure to the
benefit of Covered Agent’s heirs, executors and administrators.
 
(b)           The Company shall require and cause any successor thereto (whether
direct or indirect) in connection with a Change in Control, by written
agreement, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such Change in Control occurred.
 
13.           Contribution.
 
(a)           If the indemnification provided for by this Agreement is
unavailable in whole or in part and may not be paid to Covered Agent for any
reason other than those set forth in Section 4, then in respect to any
Proceeding in which the Company is jointly liable with Covered Agent (or would
be if joined in such Proceeding), to the fullest extent permissible under
applicable law, the Company, in lieu of indemnifying and holding harmless
Covered Agent, shall pay, in the first
 
 
-7-

--------------------------------------------------------------------------------

 
instance, the entire amount of Expenses incurred by Covered Agent in connection
with any Proceeding without requiring Covered Agent to contribute to such
payment, and the Company hereby waives and relinquishes any right of
contribution it may have at any time against Covered Agent.
 
(b)           The Company hereby agrees to fully indemnify and hold harmless
Covered Agent from any claims for contribution which may be brought by officers,
directors or employees of the Company (other than Covered Agent) who may be
jointly liable with Covered Agent.
 
14.           Liability Insurance.
 
(a)           For the duration of Agent’s service as a director and/or officer
of the Company, and thereafter for so long as Covered Agent shall be subject to
any pending or possible indemnifiable claim, the Company shall use commercially
reasonable efforts (taking into account the scope and amount of coverage
available relative to the cost thereof) to cause to be maintained in effect
policies of directors’ and officers’ liability insurance providing coverage for
directors and/or officers of the Company that is at least substantially
comparable in scope and amount to that provided by the Company’s current
policies of directors’ and officers’ liability insurance. The minimum AM Best
rating for the insurance carriers of such insurance shall be not less than A-VI.
 
(b)           In the event of a Change in Control, the Company shall (i)
maintain in force any and all insurance policies then maintained by the Company
in providing directors’ and officers’ insurance, in respect of Covered Agent, or
(ii) require and cause any successor thereto (whether direct or indirect) to
obtain and maintain a directors’ and officers’ liability insurance policy that
provides coverage for Agent that is at least substantially comparable in scope
and amount to that provided to Agent by the Company as of immediately prior to
the Change in Control, in each case for the six-year period immediately
following the Change in Control.  This “tail coverage” shall be placed by the
Company’s insurance broker.
 
(c)           In the event that any action is instituted by Covered Agent under
this Agreement or under any liability insurance policies maintained by the
Company to enforce or interpret any of the terms hereof or thereof, Covered
Agent shall be entitled to be paid all Expenses incurred by Covered Agent with
respect to such action, regardless of whether Covered Agent is ultimately
successful in such action, and shall be entitled to the advancement of Expenses
with respect to such action, unless as a part of such action a court of
competent jurisdiction over such action determines that each of the material
assertions made by Covered Agent as a basis for such action was not made in good
faith or was frivolous.
 
(d)           The Company shall make available to Covered Agent a copy of all
directors’ and officers’ liability insurance applications, binders, policies,
declarations, endorsements and other related materials. The Company shall not
discontinue or significantly reduce the scope or amount of coverage from one
policy period to the next without the prior approval thereof by a majority vote
of the incumbent directors of the Company, even if less than a quorum.
 
15.           Optional Trust. The Company may, but shall not be required to
create a trust fund, grant a security interest or use other means, including
without limitation a letter of credit, to ensure the
 
 
-8-

--------------------------------------------------------------------------------

 
payment of such amounts as may be necessary to satisfy its obligations to
indemnify and advance Expenses pursuant to this Agreement.
 
16.           No Imputation.  The knowledge and/or actions, or failure to act,
of any director, officer, agent or employee of the Company or the Company itself
shall not be imputed to Covered Agent for purposes of determining any rights
under this Agreement.
 
17.           Separability.  If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.
 
18.           Coverage.  This Agreement shall apply with respect to Agent’s
service as a Director of the Company prior to the date of this Agreement.
 
19.           Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Delaware (without regard to conflicts
of laws principles).
 
20.           Amendment and Termination. No amendment, modification, termination
or cancellation of this Agreement shall be effective unless in writing signed by
the Company and Agent.
 
21.           Identical Counterparts; Facsimile. This Agreement may be executed
in one or more counterparts, including counterparts transmitted by facsimile or
other electronic communication (including PDF), each of which shall for all
purposes be deemed to be an original but all of which together shall constitute
but one and the same Agreement. Only one such counterpart need be produced to
evidence the existence of this Agreement. Facsimile signatures, or signatures
delivered by other electronic transmission (including PDF), shall be as
effective as original signatures.
 
22.           Headings. The headings of the sections of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction hereof.
 
23.           Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given (i)
upon delivery if delivered by hand to the party to whom such communication was
directed, (ii) when sent by confirmed electronic mail, with verification of
receipt, or by facsimile, in either case, if sent during regular business hours;
if not, then on the next business day; or (iii) upon the third business day
after the date on which
 
 
-9-

--------------------------------------------------------------------------------

 
such communication was mailed if mailed by certified or registered mail, return
receipt requested, with postage prepaid.
 
(a)           All communications shall be delivered to Agent at the address
indicated on the signature page hereof, or at such other address as Agent shall
designate by ten (10) days’ advance written notice to the Company.
 
(b)           All communications shall be delivered to the Company at 914 N.
Jefferson, Springdale, Arkansas 72764 Attention: Chief Executive Officer, or
such other address as may have been furnished to Agent by the Company.
 
[Signature page follows]
 


 

 
-10-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Indemnity Agreement on
and as of the day and year first above written.
 


 
Advanced Environmental Recycling Technologies, Inc.
 


 
By: __________________________
 
Name: ________________________
 
Its: __________________________
 


 
Agent
 


 
By: __________________________
 
Print Name: Michael Phillips
 
Address: ______________________
                 ______________________
                 ______________________ 
 


 


[Signature Page to Indemnity Agreement]
 
 